DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/12/2021 has been entered. Claims 1-6, 8-11, and 13-20 remain pending in the application. Claims 1 and 10 are amended incorporating Clams 7 and 12 respectively. Claim 20 is remain withdrawn. Claims 7 and 12 are canceled.
Claims 1-6, 8-11, and 13-19 are examined on the merits.
Response to Arguments
Applicant's arguments filed 10/12/2021 with respect to the rejections 7 and 12, now amended to be incorporated with Claims 1 and 10 respectively, under 35 USC 103 have been fully considered but they are not persuasive. Since claims 1 and 10 are amended, claims 1 and 10 stand rejected based on the art used to reject claims 7 and 12 respectively. 
In response to applicant’s argument, see page 9, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s argument that the primary reference Mosler teaches away from including on its vent 108 in its fluid transfer device 100 since Mosler requires that its vent conduit 105 provide fluid communication with the ambient surrounding the device via vent 108. Hence, Mosler accordingly does not want and would not work correctly with a plug paced on its vent 108 in its fluid transfer device, and therefore the modification of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-6, 8-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler et al (US 20110087164, hereinafter 'Mosler') in view of Howson et al (US 4,834,152, hereinafter 'Howson').
Regarding claim 1, Mosler disclose a reconstitution device (figure 1-5b, fluid transfer device 100) comprising: 
a body (figure 1, housing 99); 

a receptacle (see examiners annotated figure 2b, receptacle), is located at a second end of the body, the receptacle including 
a collar (figure 3b, attachment means 112) configured to engage a vial ([0092] The piercing assemblies may have one or a plurality of attachment fingers (111a) with attachment means (112) proximal to the attachment finger distal end for securing to a container, such as a vial or IV bag port), and 
a cap (see examiners annotated figure 2b, cap) extending from the collar and holding a second piercing member (figure 2b, first piercing member 102), wherein the second piercing member is disposed within the collar (see examiner’s annotated figure 2b, the second piercing member is disposed within the collar); 
a first fluid pathway (figure 2b, fluid conduit 106) formed within and extending from the first piercing member to the second piercing member ([0092] The fluid conduit(s) of the second piercing member open proximal to distal end (109) and provide one-way fluid communication from the first piercing member to the second piercing member); and 
a second fluid pathway (figure 2b, vent conduit 105) formed within and extending from the second piercing member to a portion of the body between the first piercing member and the second piercing member (see figure 3b, the vent conduit 105 disposed in the body and the first piercing member 102).

    PNG
    media_image1.png
    823
    809
    media_image1.png
    Greyscale

Mosler does not disclose the reconstitution device comprises a removable plug fitted within the second fluid pathway at the portion of the body between the first piercing member and the second piercing member.
In the same field of endeavor, Howson teaches the reconstitution device (figures 1-3, sealing transfer apparatus 7) includes a removable plug (figure 1-2, plug 48) fitted within the second fluid 
Howson provides a removable plug fitted within the vent port in order to provide a removable seal (col. 4 lines 44-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mosler to incorporate the teachings of Howson and provide a plug fitted within the second fluid pathway at the portion of the body between the first piercing member and the second piercing member in order to provide sterile condition.
Regarding claim 2, Mosler, as modified by Howson, teaches the reconstitution device according to Claim 1.
Mosler further discloses wherein the cap is formed integrally with the collar is formed integrally with the collar (see examiner’s annotated figure above, the cap and collar are integrally structured).
Regarding claim 3, Mosler, as modified by Howson, teaches the reconstitution device according to Claim 1. 
Mosler further discloses the collar is cylindrical (see figure 1) and is configured to concentrically engage the vial ([0092] The piercing assemblies may have one or a plurality of attachment fingers (111a) with attachment means (112) proximal to the attachment finger distal end for securing to a container, such as a vial or IV bag port).
Regarding claim 4, Mosler, as modified by Howson, teaches the reconstitution device according to Claim 1.
Mosler further discloses wherein the collar engages the vial, such that the second piercing member extends into the vial, and such that the second piercing member is placed in fluid communication with the vial (see figure 4b, the first container 113 is engaged to the collar. Once the first piercing member 102 penetrate the sealing member of the first container 113, the first piercing member 102 would be in fluid communication with the vial).
Regarding claim 5, Mosler, as modified by Howson, teaches the reconstitution device according to Claim 1.
Mosler further discloses wherein the first piercing member is configured pierce an intravenous (“IV”) bag port ([0092] both piercing assemblies (second member 104 and first piercing member 102) is configured to connect with a container, such as a vial or IV bag port). Such that the first piercing member is placed in fluid communication with the IV bag port.
	Regarding claim 6, Mosler, as modified by Howson, teaches the reconstitution device according to Claim 1.
Mosler further discloses wherein the second fluid pathway forms a vent conduit (figure 3b, vent conduit 105).
Regarding claim 8, Mosler, as modified by Howson, teaches the reconstitution device according to Claim 1.
Mosler does not disclose wherein the removable plug forms a hermetic seal with the portion of the body between the first piercing member and the second piercing member.
Howson further teaches the removable plug (figures 1-2, plug 48) forms a hermetic seal (col. 4 lines 44-45), with the portion of the body between the first piercing member and the second piercing member.
Howson provides the plug inserted into the vent to form a seal in order to prevent transferring of content of vial (figure 4, vial 10) to other container (figure 4, syringe 35) (col 4 lines 61-66, Howson teaches the content of vial can be transferred when vent 37 allows air to enter vial 10 thus preventing a vacuum from forming. Therefore, the removable cap forming a seal does not allow air to enter vial 10 and create vacuum, and the vacuum would prevent the material from the vial to be transferred to another). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mosler to incorporate the teachings of Howson and provide the 
	Regarding claim 9, Mosler, as modified by Howson, teaches the reconstitution device according to Claim 1.
Mosler further discloses wherein the vial is initially sealed under a vacuum ([0090] the transfer may be used in connection with the transfer of a fluid into a container in which there is a vacuum).
	Regarding claim 10, Mosler discloses a reconstitution system comprising: 
a drug vial (figure 4b, container 113); 
a fluid container (figure 4b, container 114); and 
a reconstitution device (figure 1-5b, fluid transfer device 100), the reconstitution device including 
a body (figure 1, housing 99; 
a first piercing member (figure 2b, second piercing member 104) located at a first end of the body (figure 2b, second end 103);
a receptacle (see examiner’s annotated figure 2b above, receptacle) located at a second end of the body, the receptacle including 
a collar (figure 3b, attachment means 112) configured to engage a vial ([0092] The piercing assemblies may have one or a plurality of attachment fingers (111a) with attachment means (112) proximal to the attachment finger distal end for securing to a container, such as a vial or IV bag port), and 
a cap (see examiners annotated figure 2b, cap) extending from the collar and holding a second piercing member (figure 2b, first piercing member 102), 
wherein the second piercing member is disposed within the collar (see examiner’s annotated figure 2b, the second piercing member is disposed within the collar);  

a second fluid pathway (figure 2b, vent conduit 105) formed within and extending from the second piercing member to a portion of the body between the first piercing member and the second piercing member (see figure 3b, the vent conduit 105 disposed in the body and the first piercing member 102).
Mosler does not disclose the reconstitution device comprises a removable plug fitted within the second fluid pathway at the portion of the body between the first piercing member and the second piercing member.
Howson teaches the reconstitution device (figures 1-3, sealing transfer apparatus 7) includes a removable plug (figure 1-2, plug 48) fitted within the second fluid pathway (figure 3, vent passage 37) at the portion of the body (col.4 lines 41-42, plug 48 is provided for insertion into the vent outer port) between the first piercing member and the second piercing member.
Howson provides a removable plug fitted within the vent port in order to provide a removable seal (col. 4 lines 44-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mosler to incorporate the teachings of Howson and provide a plug fitted within the second fluid pathway at the portion of the body between the first piercing member and the second piercing member in order to provide sterile condition.
	Regarding claim 11, Mosler, as modified by Howson, teaches the reconstitution system according to Claim 10.
Mosler further discloses wherein the first piercing member extends into the fluid container (see figure 4a-5b, piercing members extends into the fluid containers 114), and wherein the collar engages 
Regarding claim 13, Mosler, as modified by Howson, teaches the reconstitution system according to Claim 12.
Mosler further discloses the drug vial is placed in fluid communication with an external environment vial the second fluid pathway ([0092] vent conduit 105 provide fluid communication with the ambient surrounding the device).
Mosler does not teach the device comprises a removable plug.
Howson further teaches the plug is removable (col. 4 line 57, vent plug 48 is also removed), and wherein, responsive to the plug being removed, the drug vial is placed in fluid communication with an external environment via the second fluid pathway (col 4 lines 61-62, upon removal of vent plug, vent 37 allows air to enter vial 10 through the filter).
Howson provides a removable plug to a reconstitution device (figures 1-3, sealing transfer apparatus 7) to control the transferring of content of vial (figure 4, vial 10) to other container (figure 4, syringe 35) (col 4 lines 61-66, Howson teaches the cap is removable and upon removal of the cap, content of vial can be transferred when vent 37 allows air to enter vial 10 thus preventing a vacuum from forming). Therefore, the removable cap forming a seal does not allow air to enter vial 10 and create vacuum, and the vacuum would prevent the material from the vial to be transferred to another). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mosler to incorporate the teachings of Howson and provide the removable plug 
Regarding claim 14, Mosler, as modified by Howson, teaches the reconstitution system according to Claim 14.
Mosler further discloses wherein air from the external environment,
(i) flows into the drug vial (figure 4b, first container 113) via the second fluid pathway (figure 4b, vent conduit 105) ([0093] air may be vented into the first container thru vent conduit (105), and
(ii) pushes a reconstituted solution (figure 4b fluid 116) from the drug vial (figure 4b, first container 113) into the fluid container (figure 4b, second container 114) via the first fluid pathway ([0093] predetermined partial vacuum in the second media container (as is often found in lyophilized drug vials, for instance) automatically pulls the fluid from the first container to the second container. In other word, when the second container 114 is under partial vacuum, the pressure difference between the first container 113 and the second container allows to push the fluid 116 from the first container to the second container, while the pressure difference between containers is maintained by supplied ambient air from the vent 105 to the first container).
	Regarding claim 15, Mosler, as modified by Howson, teaches the reconstitution system according to Claim 10.
Mosler further discloses wherein the drug vial contains one of a pharmaceutical agent or a nutrition supplement ([0093] second container contains a second media (115) for example a solid drug form). 
Regarding claim 16, Mosler, as modified by Howson, teaches the reconstitution system according to Claim10.
.





Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Howson, and in further view of Bayliss, IV (US 6,386,367, hereinafter Bayliss).
Regarding claim 17, Mosler, as modified by Howson, discloses the reconstitution system according to Claim 10.
Mosler does not disclose the vial is made of UV light blocking material.
Bayliss teaches a drug vial relatively pertinent to problem posed by Applicant of protecting its contents is formed of an ultraviolet (“UV”) light blocking material (col.3, lines 49-50, use of UV blocking plastic as the material for the entire vial or at least the cap or cover is also contemplated).
Bayliss uses an ultraviolet light blocking material for the drug vial in order to protect the content of the vial from exposure to light (col. 3 lines 45-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mosler, as modified by Howson, to incorporate the teachings of Bayliss and provide the ultraviolet light blocking material to the drug vial in order to protect its contents
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Howson, and in further view of Hargrove et al (US 4,573,967, hereinafter 'Hargrove').
Regarding claim 18, Mosler, as modified by Howson, discloses the reconstitution system according to Claim 10.
Mosler does not explicitly teach the reconstitution device includes an intravenous (“IV”) line positioned and arranged to deliver a fluid from the fluid container to a patient.

Hargrove provides the IV line to the reconstitution device (figure 2, serial connector 26) in order to deliver the liquid from drip chamber 14 of liquid container 11 to a patient (col. 4 lines 7-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Mosler to incorporate the teachings of Hargrove and provide an IV line to the reconstitution device.
Regarding claim 19, the device of Mosler, modified by Hargrove, teaches the reconstitution system according to Claim 18.
Mosler does not teach the reconstitution device includes an infusion pump in operable communication with the IV line.
Hargrove teaches an infusion pump in operable communication with the IV line (col.1 lines 41-49, Hargrove teaches the conventional IV sets may also include a pump to control the rate of delivery of fluid to the patient).
Hargrove teaches an IV sets (delivery tube 19) may also include a pump in order to control the r ate of delivery of fluid to the patient (col.1 lines 41-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Mosler to incorporate the teachings of Hargrove and provide an infusion pump in operable communication with the IV line.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaillancourt (US 5,897,526) discloses the reconstitution device and the system, but it lacks the UV coating on the vial.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/Examiner, Art Unit 3781